    Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 1 of 21 PageID# 308



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

ARTURO ESPARZA MACIAS, et al.,                                )
                                                              )
                 Plaintiffs,                                  )
                                                              )
v.                                                            )        Case No. 3:19-cv-00830
                                                              )
MONTERREY CONCRETE, LLC, and                                  )
JOSE DE LA ROSA,                                              )
                                                              )
                 Defendants.                                  )

     MONTERREY CONCRETE, LLC AND JOSE DE LA ROSA’S REPLY IN SUPPORT
           OF THEIR MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

        Defendants Monterrey Concrete, LLC, and Jose De La Rosa (collectively, “Monterrey

Concrete”), by counsel, provide their Reply in Support of their Motion to Dismiss.

                                              INTRODUCTION

        Plaintiffs’ Opposition suffers from the same defects as Plaintiffs’ Complaint: hyperbole,

contradiction and inaccuracy. Plaintiffs assert facts that are either not in the Complaint or are

contradicted by the Complaint; examples abound, including the following:

            The Opposition asserts that Mr. De La Rosa agreed to provide all Plaintiffs with “room

             and board.” Opp. at pp. 1; 6.

                 o The Complaint states that fewer than half of Plaintiffs were promised housing

                      and only three were offered board.1

            The Opposition asserts that Mr. De La Rosa “travelled to Monterrey, Mexico [and] met

             with Plaintiffs.” Opp. at p. 1.


1
 The Complaint alleges that only eight Plaintiffs were promised housing. See Compl. ¶¶ 91 (Pl. No. 1); 117 (Pl. No.
3); 151 (Pl. No. 6); 161 (Pl. No. 7); 170 (Pl. No. 8); 229 (Pl. No. 13); 239 (Pl. No. 14); and 261 (Pl. No. 16). The
Complaint alleges that only three Plaintiffs were promised food. See id. at ¶¶ 151 (Pl. No. 6); 161 (Pl. No. 7); and
239 (Pl. No. 14).
    Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 2 of 21 PageID# 309



                  o The Complaint states that “Mr. De La Rosa or one of his associates would

                       contact Plaintiff,” and later they would “talk to each other.” Compl. ¶ 35.2

            The Opposition asserts that Mr. De La Rosa “demanded that several Plaintiffs overstay

             their visas.” Opp. at p. 5.

                  o The Complaint 1) never alleges that any Plaintiff worked beyond his visa; 2)

                       specifically alleges that each Plaintiff “worked under a H2B visa”; and 3)

                       alleges that most — eleven out of seventeen — worked well short of the nine

                       months allotted under their H-2B visas.3 See Compl. ¶¶ 94 (Pl. No. 1 – eight

                       months on second H2-B visa); 120 (Pl. No. 3 – six months on second H2-B

                       visa); 142 (Pl. No. 5 – seven months); 153 (Pl. No. 6 – five months); 163 (Pl.

                       No. 7 – five months); 192 (Pl. No. 10 – eight months); 203 (Pl. No. 11 – eight

                       months); 218 (Pl. No. 12 – eight months); 242 (Pl. No. 14 – one month); 249

                       (Pl. No. 15 – six months); and 275 (Pl. No. 17 – six months).

            The Opposition asserts that “if any worker complained,” Mr. De La Rosa would tell

             them he had to “buy his freedom.” Opp. at p. 5.

                  o The Complaint alleges that this happened only two times. See Compl. ¶¶ 111,

                       156.

         Plaintiffs insist on asserting facts that are either outside the Complaint, are exaggerations

of the facts alleged, or are contradicted by the Complaint because they cannot plausibly allege a


2
  Monterrey Concrete vigorously contests all of the factual allegations in the Complaint but, for purposes of this
Motion to Dismiss, identifies them for the Court.
3
  Monterey Concrete requested that the Court consider the H-2B visas for each Plaintiff as part of the Motion to
Dismiss. This Court has held that it may consider “‘documents incorporated into the complaint by reference’ [and]
documents attached to the defendant’s motion to dismiss if those documents are central to the plaintiff’s claim or are
‘sufficiently referred to in the complaint,’ so long as the plaintiff does not challenge their authenticity.” Fei Guan v.
Bing Ran, 2017 U.S. Dist. LEXIS 104809, at *9 (E.D. Va. July 6, 2017). See Mem. in Supp., Doc. No. 13 at fn. 3;
Exhibits 2 – 18. Plaintiffs have not objected to the Court’s consideration of the H-2B visas. Therefore, Monterrey
Concrete requests that the Court consider the visas.


                                                           2
    Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 3 of 21 PageID# 310



factual scenario that supports their claims.                In short, Plaintiffs consistently overreach and

exaggerate because the plain truth is not sufficient to “nudge [their] claims across the line from

conceivable to plausible.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 256

(4th Cir. 2009).4

         Plaintiffs also misconstrue the law related to their contract, quasi-contract and Fair Labor

Standards Act (“FLSA”) claims. Finally, Plaintiffs still fail to recognize that their Trafficking

Victim Protection Act (“TVPA”) allegations are “strictly construed” and must plausibly allege that

Monterrey Concrete forced them to remain at Monterrey Concrete and labor against their will.

The Complaint shows that most Plaintiffs abandoned their H-2B visas and quit Monterrey

Concrete before their time was up. In short, the TVPA allegations of poor working conditions and

rude behavior do not plausibly allege that Plaintiffs could not leave Monterrey Concrete.

         For the foregoing reasons, further explained below, Monterrey Concrete respectfully

requests that the Court dismiss the Complaint.

                                                   ARGUMENT

I.       Plaintiffs Continue to Misread the Choice of Law.

         A.       Plaintiffs Allege That the Contract Was to Be Partially Performed in Mexico.

         Plaintiffs admit that “Plaintiffs entered into their contracts while outside Virginia” –

meaning Mexico. Opp. at p. 8. The Complaint alleges that each Plaintiff entered into the contract5

in Mexico.6 Plaintiffs also recognize that under the undisputed lex loci contractus choice of law

provisions “the nature, validity and interpretation of contracts are governed by the law of the


4
  To the extent that the Court is inclined to consider Plaintiffs’ factual assertions that are outside the Complaint,
Monterrey Concrete respectfully request that the Court also consider Exhibit 1.
5
  As discussed below in § 1.B., Monterrey Concrete disputes that Plaintiffs did or could form a contract in Mexico
based on the facts alleged in the Complaint.
6
  See Compl. ¶¶ 38 – 39; 93 (Pl. No. 1); 104 – 106 (Pl. No. 2); 119 (Pl. No. 3); 129 (Pl. No. 4); 141 (Pl. No. 5); 152
(Pl. No. 6); 162 (Pl. No. 7); 171 (Pl. No. 8); 179 (Pl. No. 9); 191 (Pl. No. 10); 205 (Pl. No. 11); 217 (Pl. No. 12); 230
(Pl. No. 13); 240 (Pl. No. 14); 251 (Pl. No. 15); 262 (Pl. No. 16) and 274 (Pl. No. 17).


                                                           3
    Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 4 of 21 PageID# 311



place where made.” Opp. at p. 7 -8 (citing Wood v. Southside Physician Network, LLC, 2019 U.S.

Dist. LEXIS 126179 (E.D. Va. July 29, 2019) (emphasis in original)). Plaintiffs claim, however,

that an exception to this rule overrides lex loci contractus. See Opp. at p. 8.

         Plaintiffs fail, however, to read the case law related to this exception. Virginia courts carve

out this narrow exception only for cases where the contract is intended to be fully performed in

another jurisdiction:

                  if the parties merely sign the contract in one jurisdiction, but, at the
                  time of execution, the parties intend for the contract to be fully
                  performed in another, specific jurisdiction, the law of the place
                  of performance (the lex loci solutionis) will be applied rather than
                  the law of the place where the contract was formally executed.

Black v. Powers, 48 Va. App. 113, 129, 628 S.E.2d 546, 554 (2006) (emphasis added).

         Virginia courts are equally clear that “fully performed” means exactly that – full

performance. Plaintiffs clearly allege that Monterrey Concrete’s contractual obligations began in

Mexico and allege that Monterrey Concrete breached those obligations in Mexico.

         Plaintiffs allege that the contract required Monterrey Concrete to pay for travel, food and

lodging from their hometown in Zacatecas, Mexico to Monterrey Mexico, (nearly 300 miles away)

and also to pay for travel, food and lodging from Monterrey Mexico to Virginia.7 The Plaintiffs

allege contract damages for Monterrey Concrete’s alleged breach of this alleged contract term.

See Compl. ¶ 320. Plaintiffs also allege that Monterrey Concrete required Plaintiffs to obtain

passports and undergo consular processing in Monterrey, Mexico. Id. at ¶ 39. Consequently, the

Plaintiffs plainly allege that the contract required partial performance by both Plaintiffs and

Monterrey Concrete in Mexico.



7
 See Compl. ¶¶ 95 (Pl. No. 1); 121 (Pl. No. 3); 131 (Pl. No. 4); 143 (Pl. No. 5); 154 (Pl. No. 6); 164 (Pl. No. 7); 173
(Pl. No. 8); 181 (Pl. No. 9); 193 (Pl. No. 10); 206 (Pl. No. 11); 219 (Pl. No. 12); 231 (Pl. No. 13); 241 (Pl. No. 14);
251 (Pl. No. 15); 264 (Pl. No. 16); 276 (Pl. No. 17).


                                                          4
 Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 5 of 21 PageID# 312



       Virginia courts specifically hold that partial performance in the lex loci contractus

jurisdiction negates the narrow exception relied upon by Plaintiff. This point was made clear by

the Virginia Court of Appeals in Black v. Powers.

       In Black, a Virginia lawyer (Powers) and his secretary (Black) planned to get married in

1979 and live in Virginia – their longtime home. 48 Va. App. at 120; 628 S.E. 2d at 550. In 1982,

Powers and Black bought a house together in Virginia. Id. In July 1983, they flew to the Virgin

Islands to get married. Id. The day before the wedding, Black signed a prenuptial agreement that

Powers had provided to her several months before. Id. The next day, Black and Powers were

married. Id. After the wedding, they returned to their home in Virginia and lived as husband and

wife for eighteen years. Id. at 123; 628 S.E.2d at 551.

       In 2001, Black filed for divorce in Virginia. Id. Powers subsequently asserted the

prenuptial agreement as a defense to equitable distribution. Id. At trial, the circuit court, sua

sponte raised the issue of which law applied to the prenuptial agreement – the Virgin Islands or

Virginia. Id. at 125; 628 S.E.2d at 552. The court ultimately ruled that Virginia law applied

because the “place of performance” of the marriage was Virginia. Id.

       On appeal, the Virginia Court of Appeals carefully examined the lex loci contractus

doctrine and concluded that the doctrine has been generally and consistently applied since 1799:

               It is a long-standing rule in Virginia that the nature, validity and
               interpretation of contracts are governed by the law of the place
               where the contract was made. Thus, when determining the
               validity of a contract, Virginia courts will generally apply the law of
               the place where the contract was executed (the lex loci contractus).

Id. at 128, 628 S.E.2d at 554 (citations omitted).

       The Court of Appeals found three narrow exceptions to the lex loci contractus doctrine.

The first exception is where the parties specify a choice of law. The third is where substantive law




                                                 5
 Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 6 of 21 PageID# 313



of the lex loci contractus jurisdiction offends the public policy of Virginia and the “second, if the

parties merely sign the contract in one jurisdiction, but, at the time of execution, the parties intend

for the contract to be fully performed in another, specific jurisdiction, the law of the place of

performance (the lex loci solutionis) will be applied rather than the law of the place where the

contract was formally executed.” Id. at 129, 628 S.E. 2d at 554 (emphasis added).

       Applying the law to the facts, the Virginia Court of Appeals held that, although the

prenuptial agreement governed the distribution of assets upon divorce, and the parties intended to

live in Virginia as a married couple (where they had lived for years before), the prenuptial

agreement was “partially performed” in the Virgin Islands because the couple was married there.

That fact that the wedding took place in the Virgin Islands, alone, negated the exception:

       Here, however, in addition to signing the prenuptial agreement in the Virgin
       Islands, the parties partially performed the contract in that jurisdiction.
       Specifically, according to terms of the contract, the parties agreed to refrain from
       certain postnuptial conduct in consideration of “the marriage.” By exchanging
       wedding vows in the Virgin Islands, the parties tendered the required
       consideration, thereby performing a portion of their contractual obligations.
       Thus, because the marriage occurred in the Virgin Islands, the prenuptial agreement
       was both executed and partially performed in that jurisdiction. Accordingly,
       we hold that the second exception to Virginia’s traditional choice-of-law rules—
       which permits application of the law of the place of performance if different from
       the law of the place of formal execution—is inapplicable under the
       circumstances of this case.

Id. at 133; 628 S.E.2d at 556 (emphasis added).

       In this case, Plaintiffs admit they entered into the alleged contracts in Mexico. They further

allege that the contracts obligated Monterrey Concrete to pay their travel, lodging and food from

their hometown in Zacatecas, Mexico to Monterrey, Mexico, nearly 300 miles away. They further

allege that they were obligated to obtain passports and complete consular processing in Monterrey,

Mexico. Finally, they allege that Monterrey Concrete was obligated to pay their travel, food and

lodging from Monterrey, Mexico to Virginia. Because all of these steps had to be performed in



                                                  6
    Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 7 of 21 PageID# 314



Mexico, the contract, as alleged, was partially performed in Mexico and the narrow exception to

lex loci contractus does not apply. If a Virgin Island wedding was sufficient partial performance

in Black v. Powers to outweigh eighteen years of marriage in Virginia, then Plaintiffs’ allegations

of travel, food, lodging and consular processing in Mexico constitute “partial performance” in this

case. Plaintiff never address this point in their Opposition.

B.       Plaintiffs Never Allege That They Can Make An Oral Transnational Employment
         Contract Under Mexican Law.

         Plaintiffs assume, based solely on their ipse dixit, that they entered into a binding,

transnational, oral employment contract with Monterrey Concrete in Mexico.8 Plaintiffs try to

elide their failure to plead by claiming that Virginia law applies to both the formation and

performance of the contract. See Opp. at pp. 7 – 8. Plaintiffs are wrong.

         The law of the place of formation determines the adequacy of formation:

“Under Virginia law, questions of interpretation, validity, and enforceability of a contract are

determined by the law where the contract was made.” Johnson v. MPR Assocs., 894 F. Supp. 255,

257 n.1 (E.D. Va. 1994) (citations omitted); see also Southside Physician Network, LLC, 2019

U.S. Dist. LEXIS 126179, at *11 (E.D. Va. July 29, 2019) (“The nature, validity and interpretation

of contracts are governed by the law of the place where made.”); Johnson v. Carmax, Inc., 2010

U.S. Dist. LEXIS 70700, at *7 (E.D. Va. July 14, 2010) (“Virginia’s conflicts rules apply, which

mandate that the law of the place where the contract was made governs questions of interpretation,

validity, and enforceability of a contract.”); Fei Co. v. Cambridge Glob. Servs., 2010 U.S. Dist.

LEXIS 75978, at *9 (E.D. Va. July 7, 2010) (“In Virginia, the making of a contract is governed

by the place where the contract is made.”).


8
 See Compl. ¶¶ 38 – 39; 93 (Pl. No. 1); 104 – 106 (Pl. No. 2); 119 (Pl. No. 3); 129 (Pl. No. 4); 141 (Pl. No. 5); 152
(Pl. No. 6); 162 (Pl. No. 7); 171 (Pl. No. 8); 179 (Pl. No. 9); 191 (Pl. No. 10); 205 (Pl. No. 11); 217 (Pl. No. 12); 230
(Pl. No. 13); 240 (Pl. No. 14); 251 (Pl. No. 15); 262 (Pl. No. 16) and 274 (Pl. No. 17).


                                                           7
 Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 8 of 21 PageID# 315



        In this case, the contract was made in Mexico. Plaintiffs never allege that they could form

a valid, enforceable transnational, oral, labor contract under the law of Mexico. Plaintiffs never

allege that an unappointed Virginia LLC can form a binding oral contract with a Mexican national

in Mexico. Plaintiffs never allege that an oral promise of performance is adequate consideration

under Mexican law. Plaintiffs never even allege the elements of a binding contract under Mexican

law. As noted in Monterrey Concrete’s Memorandum in Support, Mexican law, based on the

Napoleonic Code, is far more complicated than Plaintiffs assume. See Mem. in Supp. at p. 14.

       Instead, Plaintiffs merely assume that “Virginia Common Law” applies to the formation of

each Plaintiff’s contract. In fact, they say so in their Complaint. See Compl. at Count IV. Plaintiffs

are wrong. Mexican law governs the “making of the contract” and defines the “nature, validity

and enforceability.” Johnson, 2010 U.S. Dist. LEXIS 70700, at *7.

       Because Plaintiffs have failed to plead the “nature, validity and enforceability” of the

contracts under Mexican law, Monterrey Concrete respectfully requests that the Court dismiss

Plaintiffs’ contract claim – Count IV. Similarly, as Plaintiffs concede, their quasi-contract claims

– Counts V and VI – are governed by the same principles. Monterrey Concrete respectfully request

that those claims be dismissed as well.

II.    The Weight of Fourth Circuit Authority Supports Dismissal of Plaintiffs’ FLSA
       Overtime and Minimum Wage Claims.

       A.      Plaintiffs Misread Hall v. DIRECTTV, LLC 846 F. 3d 757 (4th Cir. 2017).

       Plaintiffs’ FLSA allegations are simple boilerplate:

       306. Defendants violated the FLSA’s minimum-wage provision, 29 U.S.C. § 206(a),
       by failing to pay Plaintiffs at least $7.25 for every hour of work in each workweek, to
       Plaintiffs’ harm, and are liable to Plaintiffs in damages.

       307. Defendants violated the FLSA’s overtime provision, 29 U.S.C. § 207(a), by
       failing to pay Plaintiffs a time-and-a-half overtime premium for their weekly hours
       worked over 40, to Plaintiffs’ harm, and are liable to Plaintiffs in damages.


                                                  8
 Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 9 of 21 PageID# 316



Compl. ¶¶ 306 – 307.

       Plaintiffs’ “further factual enhancement” is equally superficial: “And throughout their

employment, Defendants regularly required Plaintiffs to work at least 70 to 80 hours a week, and

sometimes even more than that. Defendants also occasionally required Plaintiffs to work

overnight, sometimes up to nearly 24 hours straight.” Id. at ¶ 43.

        Plaintiffs claim that this boilerplate is adequate to defeat a Motion to Dismiss under Hall

v. DIRECTTV, LLC, 846 F. 3d 757 (4th Cir. 2017). Plaintiffs are quite mistaken.

       Hall was a joint employment case where the plaintiffs alleged that, although technically

employed by satellite TV installation and repair companies, they were jointly employed by

DIRECTV. Id. at 761 – 63. The Complaint detailed DIRECTV’s byzantine structure which was

“organized as a pyramid” and mischaracterized Plaintiffs as independent contractors when they

were, in fact, captive employees of DIRECTV. Id. The Fourth Circuit spent fourteen pages

extensively examining the District Court’s analysis of joint employer precedent and concluded that

Plaintiff had adequately alleged a joint employment relationship. Id. at 763 – 76.

        The Fourth Circuit then considered Defendants’ alternative request to affirm the dismissal

based on Plaintiffs’ failure to adequately allege FLSA minimum wage and overtime claims. Id. at

776. The Fourth Circuit examined the spectrum of standards within the federal circuits and opted

for the more “lenient” end of the spectrum. Id. Then the Fourth Circuit expressly stated that the

allegations Plaintiffs make in this case are inadequate under the Iqbal-Twombly standard:

       Thus, to make out a plausible overtime claim, a plaintiff must provide sufficient
       factual allegations to support a reasonable inference that he or she worked more
       than forty hours in at least one workweek and that his or her employer failed to pay
       the requisite overtime premium for those overtime hours. Under this standard,
       plaintiffs seeking to overcome a motion to dismiss must do more than merely
       allege that they regularly worked in excess of forty hours per week without
       receiving overtime pay.




                                                9
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 10 of 21 PageID# 317



Id. at 777 (emphasis added).

       Thus, the Fourth Circuit has held that merely alleging that Plaintiffs worked more than

forty hours per week and were not paid overtime is inadequate. That is exactly what the Plaintiffs

do in this case. See Compl. ¶ 43.

       If this clear holding was not enough, the Fourth Circuit reaffirmed the point the following

year. See Peterson v. M.J.J., Inc., 720 F. App’x 702 (4th Cir. 2018). In Peterson, the Fourth

Circuit affirmed “for the reasons stated by the district court” a motion to dismiss in an FLSA

overtime/minimum wage case. Id. at 703.

       The District Court opinion, Peterson v. M.J.J., Inc., 2017 U.S. Dist. LEXIS 148908 (D.

Md. Sep. 13, 2017), examined Plaintiffs FLSA overtime allegations — which were nearly identical

to the allegations in this case: “Throughout [the Plaintiffs] employment . . . Plaintiff . . . regularly

worked over forty hours a week yet was not paid at the proper overtime rate required by the

FLSA.” Id. at *11 – 12 (emphasis added).

       The District Court applied the Fourth Circuit’s analysis in Hall and forcefully concluded

that Plaintiffs allegations were inadequate:

       Oddly, Plaintiffs argue that Hall “is totally inapposite” to the instant case.
       Although Hall dealt only with an overtime claim rather than the overtime claim and
       the minimum wage claim in the present case, it is certainly not inapposite. It did
       not announce a new standard for pleading an FLSA claim but merely applied
       the familiar Iqbal-Twombly standard to an FLSA overtime claim. Hall is
       completely apposite to Plaintiffs’ case. Moreover, Hall was decided prior to
       Plaintiffs’ filing of their amended complaint, but Plaintiffs did not take heed of
       its admonitions regarding sufficiency of this kind of claim despite Defendants’
       then-pending motion to dismiss the original complaint for failure to comply
       with the Iqbal-Twombly standard.

Id. at *13 – 14 (emphasis added).

       The District Court was equally severe with Plaintiffs’ minimum wage allegation (which

virtually mirrors Plaintiffs’ allegations at Complaint ¶ 306). Id. at *14 – 15. The District Court



                                                  10
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 11 of 21 PageID# 318



held that the minimum wage allegations were conclusory and formulaic:

       A review of the entire complaint reveals its dependence upon vague, conclusional
       allegations. Nowhere in the complaint is there sufficient factual content that
       allows an inference that the wages actually received by Plaintiffs were less than
       minimum wage. The complaint’s failure to meet the well-established Iqbal-
       Twombly pleading standard requires granting Defendants’ motion to dismiss as to
       Counts I and III.

Id. at *15 (emphasis added).

       As noted above, the Fourth Circuit affirmed the District Court’s ruling “for the reasons

stated by the district court.” Peterson, 720 F. App’x at 703.

       Another recent case in this Circuit is also on point. Hagee v. Capital Tacos, Inc., 2018

U.S. Dist. LEXIS 13626 (W.D. Va. Jan. 29, 2018). In Capital Tacos, Plaintiffs made claims for

unpaid overtime hours. The Complaint alleged that Plaintiffs “regularly and routinely worked

more than 40 hours per week, without overtime pay.” Id. at *6 (emphasis added). This

formulation is nearly identical to Plaintiffs’ here. See Compl. ¶ 43.

       The Western District dismissed Plaintiffs’ overtime claim, relying on Hall:

       Applying this standard [from Hall] the court concludes that the plaintiffs’ complaint
       does not state a plausible claim for unpaid overtime wages. Indeed, Hall makes
       clear that the very assertion made by the plaintiffs—that they “regularly and
       routinely worked more than forty (40) hours in a week, without overtime pay,”
       Compl. ¶ 13—is insufficient under Twombly and Iqbal.

Id. at *7-8 (emphasis added).

       Another case in this Circuit drives home the point. Aleman v. Kaiser Found. Health Plan

of the Mid-Atlantic States, Inc., 2019 U.S. Dist. LEXIS 212224 (D. Md. Dec. 9, 2019). In Kaiser

Plaintiffs broadly alleged unpaid overtime claims under the FLSA. Id. at *6. But the District

Court was unpersuaded that Plaintiffs’ broad allegations met the federal pleading standards

articulated in Hall:

       “Plaintiffs recite boilerplate elements of an overtime claim with no factual context.



                                                11
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 12 of 21 PageID# 319



       Because Hall endorsed a lenient approach, but not a standardless one, mere legal
       recitation devoid of any facts cannot survive challenge . . .The Amended
       Complaint provides no facts by which this Court can infer how and in what
       capacity Plaintiffs worked more than 40 hours in a given week. Nor does the
       Amended Complaint meaningfully provide a time frame for Kaiser’s alleged
       misconduct . . . Without more, Kaiser is deprived of the minimal notice
       necessary to defend the claims. See Twombly, 550 U.S. at 555 (explaining that
       the purpose of the complaint is to “give the defendant fair notice of what the . . .
       claim is and the grounds on which it rests”) . . . this Court views the Amended
       Complaint as more akin to the barebones allegations rejected by this Court
       previously.”

Id. at *6 - 7 (citing Peterson v. MJJ, 2017 U.S. Dist. LEXIS 148908 supra (emphasis added)).

       In Spencer v. Macado’s, Inc., 2018 U.S. Dist. LEXIS 129522 (W.D. Va. Aug. 1, 2018), the

Western District examined FLSA allegations in light of Hall and dismissed the Complaint.

Plaintiffs had alleged that they had not been paid for work “off-the-clock” but did not identify

when or how frequently they worked “off the clock.” Judge Moon, relying on Hall, held that these

allegations were too tenuous to survive challenge:

       Plaintiffs’ “off the clock” claim alleges that they were forced to perform tasks
       before work started and that they were not paid for that work. These allegations
       contain no factual specificity about how frequently this occurred or the
       approximate amount of time Plaintiffs spent off the clock. As discussed above,
       the Fourth Circuit has, in a related context, required plaintiffs to “provide
       sufficient detail about the length and frequency of their unpaid work to
       support a reasonable inference” that a FLSA violation occurred.

Id. at *25 – 26 (quoting Hall, 846 F.3d at 777).

       Judge Moon then discussed other district court opinions that required FLSA Plaintiffs to

identify the unpaid compensation and the number of hours worked without proper compensation

to survive a motion to dismiss:

       “[C]ourts in this Circuit have held that a plaintiff must sufficiently indicate the
       compensation he was entitled to and the number of hours worked without
       proper compensation to survive a motion to dismiss.” Ray, 2012 U.S. Dist.
       LEXIS 141199, 2012 WL 4591922, at *2 (D.S.C. Oct. 1, 2012) (dismissing FLSA
       overtime case); Hagee v. Capital Tacos, Inc., No. 3:17CV00076, 2018 U.S. Dist.
       LEXIS 82951, 2018 WL 2248607, at *3 (W.D. Va. May 16, 2018) (“Unlike their



                                                   12
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 13 of 21 PageID# 320



        original pleading, the amended complaint includes allegations regarding the
        plaintiffs’ regular work schedules, rates of pay, and uncompensated work time.”).

Id. at *26.

        The Court concluded that Plaintiffs’ lack of specificity warranted dismissal “[b]ecause

Plaintiffs’ factual allegations do not address these requirements, Plaintiffs’ allegations lack

sufficient ‘factual context [to] ‘nudge’ their claim ‘from conceivable to plausible.’” Id. (citing

Hall, 846 F.3d at 777).

        This case also parallels a recent case from the Eastern District of North Carolina.

Acosta v. Ararat Imp. & Exp. Co., LLC, 378 F. Supp. 3d 443 (E.D.N.C. 2019). In Acosta, Plaintiffs

made minimum wage allegations similar to the allegations in this case. Id. at 445. They did not

allege the length of time that they were underpaid, the amount of underpayment, or any other facts

that lent plausibility to their allegations. Id. The District Court, relying on Hall, dismissed

Plaintiffs’ claims:

        Modifying the Fourth Circuit’s above direction [in Hall] for a minimum wage claim
        context, plaintiff states nothing about the length and frequency of their
        underpaid work to support a reasonable inference that the employees did not
        receive the applicable minimum hourly rate nor does plaintiff estimate the
        amount employees were underpaid or the amount of wages plaintiff believes
        employees are owed nor offer any other facts that will permit the court to find
        plausibility. Also, what is alleged here is significantly less than what the Fourth
        Circuit found to be sufficient in Hall.

Id. at 447.

        Remarkably, even the cases cited by Plaintiffs in their Opposition contradict their argument

that they can simply allege that all Plaintiffs worked “at least 70 to 80 hours per week” and were

not paid overtime. See Compl. ¶ 43. Plaintiffs cite Davis v. Abington Mem. Hosp., 765 F.3d 236

(3d Cir. 2014), as evidence of the “lenient” approach which allows non-specific allegations like

Plaintiffs’. See Opp. at p. 18. But the Third Circuit in Davis affirmed the district court’s dismissal




                                                 13
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 14 of 21 PageID# 321



of Plaintiffs’ FLSA claim. Further, the Davis plaintiffs’ FLSA claim was more detailed than

Plaintiffs’ claim in this case:

        Each named plaintiff alleges that he or she “typically” worked shifts totaling
        between thirty-two and forty hours per week and further alleges that he or she
        “frequently” worked extra time. For instance, Collette Davis “typically” worked
        the 3:00 p.m. to 11:30 p.m. shift five days per week, totaling forty hours, exclusive
        of the 2.5 hours deducted from her pay for meal periods (during which she
        “frequently” worked), the one to two hours she worked after her shift, and the
        twenty hours of annual continuing education units she was required to complete.

Davis, 765 F.3d. at 242.

        Notwithstanding this level of detail, the Third Circuit held that the FLSA allegations were

inadequate because they did not allege the specific weeks that they were not paid overtime:

        Of the four named plaintiffs who allege that they “typically” worked at least forty
        hours per week, in addition to extra hours “frequently” worked during meal breaks
        or outside of their scheduled shifts – Davis, Erica Williams, Gerardina Ilaria, and
        Diane Read – none indicates that she worked extra hours during a typical (that is, a
        forty-hour) week. Their allegations are therefore insufficient.

Id.

        The Third Circuit in Davis followed the Second Circuit in Lundy v. Catholic Health Sys.

of Long Island, Inc., 711 F.3d 106 (2d Cir. 2013). See id. at 242. Lundy is also instructive because

the Second Circuit affirmed the district court’s dismissal of Plaintiffs’ FLSA overtime claims. The

district court and the Second Circuit “thoroughly” reviewed Plaintiffs’ FLSA allegations and

concluded that “no plausible claim that FLSA was violated, because Plaintiffs have not alleged a

single workweek in which they worked at least 40 hours and also worked uncompensated

time in excess of 40 hours.” Lundy, 711 F.3d at 114 (emphasis added).

        Here, Plaintiffs have not alleged “a single workweek in which they worked at least 40 hours

and also worked uncompensated time in excess of 40 hours.” See Compl. ¶¶ 306, 307. Plaintiffs

also fail to provide “some factual context that will ‘nudge’ their claim ‘from conceivable to




                                                 14
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 15 of 21 PageID# 322



plausible.’” Hall, 846 F.3d at 777. In light of the weight of authority in this Circuit and in light

of the sketchy and implausible allegations in the Complaint, Monterrey Concrete respectfully

requests that the Court dismiss Plaintiffs’ FLSA allegations.

        B.         Simple Math Shows That Plaintiffs Cannot Allege a FLSA Minimum Wage
                   Claim.

        This Court has long held that, to state a claim for FLSA minimum wage violation, the hours

worked multiplied by the wages per hour paid must fall below the minimum wage of $ 7.25:

        “[A]n employer does not violate the FLSA unless the total weekly compensation
        divided by the number of hours worked yields an hourly rate below
        “minimum wage.” Therefore, to state a plausible claim for unpaid wages for
        regular time (as opposed to overtime) under the FLSA, Plaintiff must allege
        enough facts for the Court to infer that her weekly hourly wage rate fell
        below the federal minimum wage of $7.25 per hour.

Kuntze v. Josh Enters., 365 F. Supp. 3d 630, 649-50 (E.D. Va. 2019) (citations omitted).

        In this case, Plaintiffs allege that they were paid a regular hourly wage of between $ 15.72

per hour (Plaintiff No. 1) to $ 17.66 per hour. See Compl. ¶¶ 50 – 54. Plaintiffs also allege that

they were “made to work 70 to 80 hours per week.” Id. at ¶ 55. Even assuming Plaintiffs’

implausible claim that each Plaintiff worked “70 to 80 hours a week” and even using the high end

of the unreasonable estimate, no Plaintiff was ever paid less than minimum wage for a given week:

          Plaintiff/Complaint               Hourly Wage      Wage per 40 Hour Week   Wage per 80 Hour
                                            in Complaint         per Complaint             Week
 Pl. No. 1/ ¶ 50                               $ 15.72              $ 629.20               $ 7.87
 Pl. No. 2/ ¶51                                $ 16.49              $ 900.00              $ 11.25
                                                              (should be $ 659.60)   (should be $ 8.25)
 Pl. Nos. 1, 3, 4, 5, 6/ ¶ 52                 $ 16.49               $ 659.60               $ 8.25
 Pl. Nos. 3 (second H-2B visa), 4             $ 17.24               $ 689.60               $ 8.62
 (second H2B visa), 8, 9, 10, 11, 12, 13,
 14/ ¶ 53
 Pl. Nos. 15, 16, 17/ ¶ 54                    $ 17.66               $ 706.40               $ 8.83

        In short, simply based on the four corners of the Complaint, Plaintiffs cannot state a

plausible FLSA minimum wage claim. Monterrey Concrete respectfully requests that the Court

dismiss this claim.


                                                        15
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 16 of 21 PageID# 323



III.   Plaintiffs Still Fail to Allege TVPA Claims.

       Plaintiffs basically re-plead their Complaint in their Opposition to Monterrey Concrete’s

Motion to Dismiss their TVPA claims. See Opp. at pp. 9 – 17. But Plaintiffs disingenuously

characterize the standard of review for TVPA claims in this District.

       The standard of review requires Plaintiffs’ TVPA claims to be strictly construed. As this

Court held less than three years ago, Plaintiffs’ complaint “must not only pass the test

of Twombly and Iqbal, but also must be strictly construed.” Fei Guan v. Bing Ran, 2017 U.S.

Dist. LEXIS 104809, at *9 (E.D. Va. July 6, 2017) (citing Crandon v. United States, 494 U.S. 152,

158, 110 S. Ct. 997, 108 L. Ed. 2d 132 (1990) (applying the rule of lenity where the governing

standard in a civil case is embedded in a criminal statute) and FCC v. Am. Broad. Corp., 347 U.S.

284, 296, 74 S. Ct. 593, 98 L. Ed. 699 (1954) (noting that criminal statutes must be strictly

construed, even when they are applied in civil cases)) (emphasis added).

       Plaintiffs attempt to distinguish this clear precedent with a footnote and a reference to a

single sentence in a 39 page FCA opinion by the District of Maryland. See Opp. at fn. 5. Plaintiffs

make no effort to harmonize this Court’s accurate statement of United States Supreme Court

precedent with the single sentence from the District of Maryland.

       The law is clear. Over sixty-six years ago, the United States Supreme Court held that

criminal statutes are strictly construed when applied in civil cases like this one:

       There cannot be one construction for the Federal Communications Commission and
       another for the Department of Justice. If we should give § 1304 the broad
       construction urged by the Commission, the same construction would likewise
       apply in criminal cases. We do not believe this construction can be sustained.
       Not only does it lack support in the decided cases, judicial and administrative, but
       also it would do violence to the well-established principle that penal statutes
       are to be construed strictly.

FCC v. Am. Broad. Co., 347 U.S. 284, 296, 74 S. Ct. 593, 600-01 (1954).




                                                 16
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 17 of 21 PageID# 324



        The TVPA is a criminal statute. Per the United States Supreme Court’s precedent and this

Court’s opinion in Fei Guan, Plaintiffs must meet the heightened pleading standard for criminal

statutes. They do not.

        Not only do Plaintiffs ignore the pleading standard, they never address the principal point

Monterrey Concrete made in its Motion: that Plaintiffs must prove Monterrey Concrete’s actions

were intended to force them to work against their will at Monterrey Concrete. See Mem. in Supp.,

Doc. No. 13, pp. 15 – 26.

        The Complaint shows that Plaintiffs were not compelled to remain at Monterrey Concrete

and work against their will. Most of the Plaintiffs left Monterrey Concrete before the expiration

of their H-2B period.9 Plaintiffs Nos. 1, 3 and 4 actually rejoined Monterrey Concrete for a second

H2-B visa. See id. at ¶¶ 100; 116 – 120; 127 – 130. Plaintiffs’ complaints about working

conditions are never plausibly linked to an allegation that they had no “viable exit option.”

Muchira v. Al-Rawaf, 850 F.3d 605, 620 (4th Cir. 2017). Indeed, the fact that most of them left

before the expiration of their H-2B visas shows that they had a “viable exit option” — and took it.

        As noted above, Plaintiffs feel compelled to overstate their allegations of bad behavior in

their Opposition. See bullet points at pp. 1 – 2 above. However, even if accurately stated, the

allegations in the Complaint amount to little more than a “bad employer-employee relationship”

which does not “constitute forced labor.” Id.

        As Monterrey Concrete detailed in its Memorandum in Support, the cases in this and other

circuits state, time and again, that allegedly bad behavior, unpleasant work conditions and even

rudeness do not establish a TVPA claim. To plead a plausible TVPA claim, Plaintiffs must allege


9
 See p. 2 supra; Compl. ¶¶ 94 (Pl. No. 1 –eight months); 120 (Pl. No. 3 –six months); 142 (Pl. No. 5 –7 months); 153
(Pl. No. 6 – five months); 163 (Pl. No. 7 –five months); 192 (Pl. No. 10 – eight months); 203 (Pl. No. 11 – eight
months); 218 (Pl. No. 12 – eight months); 242 (Pl. No. 14 – one month); 249 (Pl. No. 15 – six months); and 275 (Pl.
No. 17 – six months).


                                                        17
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 18 of 21 PageID# 325



that Defendants robbed them of the ability to exercise free will in working or not working for

Defendants:

       As reflected in the statutory elements of Plaintiff’s claims, the central issue does
       not concern the terms and conditions of Plaintiff’s employment, as such, but rather
       the volitional nature of that employment. No matter how unpleasant the work,
       or the conditions under which services are provided, the critical inquiry for the
       purposes of the TVPA is whether a person provides those services free from a
       defendant’s physical or psychological coercion that as a practical matter
       eliminates the ability to exercise free will or choice.

Muchira v. Al-Rawaf, 2015 U.S. Dist. LEXIS 49806, at *31 (E.D. Va. Apr. 15, 2015).

       Plaintiffs fail to connect their fraught factual allegations with a plausible claim that

Monterrey Concrete sought to coerce their unwilling labor. Plaintiffs’ repeated allegations that

these grown men in their 30’s and 40’s “felt coerced to keep working for Defendants due to the

climate of fear” are conclusory, formulaic and do not ring true. See, e.g., Compl ¶¶ 102, 114, 125.

       For example, Plaintiffs claim that they were frightened by a fight between Mr. De La Rosa

and Plaintiff No. 9. See, e.g., Compl. ¶¶ 201; 213; 226; 236; 247; 257; 268; 282. But Plaintiffs

never allege that the fight had anything to do with coercing that Plaintiff’s unwilling labor. See

id. at ¶¶ 183 – 184. The fight scene, while melodramatic, is never plausibly linked to coerced,

unwilling labor. The Ninth Circuit accurately described similar allegations in Headley v. Church

of Scientology Int’l, 687 F. 3d 1173, (9th Cir. 2012):

       [A]lthough the Headleys marshaled evidence of potentially tortious conduct, they
       did not bring claims for assault, battery, false imprisonment, intentional infliction
       of emotional distress, or any of a number of other theories that might have better
       fit the evidence. The Headleys thus wagered all on a statute enacted “to
       combat” the “transnational crime” of “trafficking in persons”—particularly
       defenseless, vulnerable immigrant women and children. Whatever bad acts
       the defendants (or others) may have committed, the record does not allow the
       conclusion that the Church or the Center violated the Trafficking Victims
       Protection Act.

Id. at 1181.




                                                18
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 19 of 21 PageID# 326



       The District of Idaho (in a case not addressed by Plaintiffs’ Opposition) similarly held that

difficult working conditions do not support a TVPA claims unless linked to coerced labor:

       It does appear that working at Funk Dairy was not as enjoyable as Plaintiffs
       originally thought. It also appears that some aspects of the job were over-
       emphasized. But these facts alone do not give rise to legal action. In like manner,
       while it appears that Funk Dairy—mostly via Giles and other supervisory
       employees—was tough on Plaintiffs, somewhat overbearing, controlling, and even
       downright insensitive at times, being tough, rude, or even abusive does not rise to
       the level of forced labor under the TVPRA unless those things induced Plaintiffs to
       stay. Plaintiffs have failed to present material evidence that Funk Dairy
       knowingly obtained Plaintiffs’ labor by force, serious harm, or threat and that
       they kept Plaintiffs employed via similar means.

Martinez-Rodriguez v. Giles, 391 F. Supp. 3d 985, 998 (D. Idaho 2019) (emphasis added).

       Even Plaintiffs allegation that Monterrey Concrete “confiscated” Plaintiffs passports does

not give rise to a TVPA claim unless it is linked to coerced labor:

       [Plaintiff’s] testimony is sufficient to support a finding that the Saudi family kept
       her passport, just as they had done in Saudi Arabia, in accordance with the cultural
       practices of their country. But it is insufficient to support a finding that the
       Saudi family “seized” or “withheld” Muchira’s passport as a means of forcing
       her to remain in a condition of involuntary servitude.

Muchira, 850 F.3d at 623 (emphasis added).

       In sum, Plaintiffs’ allegations of bad working conditions, veiled threats and angry fights

are never plausibly connected to a plan, by Monterrey Concrete, to keep these grown men in “a

condition of involuntary servitude.” The fact that most of the men left before their visa term is

ample evidence that they were not coerced into involuntary servitude.

IV.    Some of Plaintiffs’ Claims Are Time-Barred and Not Equitably Tolled.

       Plaintiffs claim that the Fourth Circuit has adopted blanket equitable tolling for FLSA

claims when an employer fails to post an FLSA poster. See Opp. at p. 19. Plaintiffs rely on Cruz

v. Maypa, 773 F.3d 138 (4th Cir. 2014). As noted previously, Plaintiffs are wrong.

       Cruz relies on a horrific fact pattern that is worlds away from the fact pattern described by



                                                19
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 20 of 21 PageID# 327



the concrete workers here. See id. at 141–43. Notwithstanding the Fourth Circuit’s extensive

discussion of the horrors of Cruz’s employment, Plaintiffs, here, claim that the Fourth Circuit did

not rely on equitable tolling toll the FLSA filing deadline but rather based it on an administrative

construct, analogizing the FLSA statute of limitations to the administrative deadline for filing

ADEA claims. See Opp. at p. 19. Plaintiffs misread Cruz. The extensive discussion of equitable

tolling permeates the Fourth Circuit’s opinion in Cruz and, (not surprisingly) other courts consider

Cruz to be an equitable tolling decision. See, e.g., Martinez v. Mendoza, U.S. Dist. LEXIS

131358, at *6 (E.D.N.C. Aug. 6, 2019) (“[E]quitable tolling is available for claims under the

FLSA under appropriate circumstances, where ‘the plaintiffs were prevented from asserting their

claims by some kind of wrongful conduct on the part of the defendant [or where] extraordinary

circumstances beyond plaintiffs’ control made it impossible to file the claims on time.’”); Perez

v. Shucks Me. Lobster LLC, 2016 U.S. Dist. LEXIS 148760, at *36 (D. Me. Oct. 27, 2016)

(describing Cruz as “equitably tolling the FLSA statute of limitations on behalf of an immigrant

employee where the employer failed to post statutory notice of her FLSA rights”).

       In short, to the extent Plaintiffs allege FLSA and contract/quasi contract claims that accrue

before November 7, 2016, those claims are time-barred and Plaintiffs have not shown the

“extraordinary circumstances” warranted for equitable tolling.

                                         CONCLUSION

       Monterrey Concrete respectfully requests that the Court grant its Motion and dismiss

Plaintiffs’ Complaint, and grant such other relief as it deems appropriate.




                                                 20
Case 3:19-cv-00830-REP Document 19 Filed 03/16/20 Page 21 of 21 PageID# 328



Dated: March 16, 2020                        Respectfully submitted,


                                             /s/ Robert F. Redmond, Jr.
                                             Robert F. Redmond, Jr. (VSB No. 32292)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             rredmond@mcguirewoods.com
                                             T: (804) 775-1123
                                             F: (804) 698-2145

                                             Counsel for Defendants Monterrey Concrete, LLC,
                                             and Jose De La Rosa




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF System, which will send automatic notification of such filing to all

counsel of record who are registered with the CM/ECF System.


                                             /s/ Robert F. Redmond, Jr.




                                               21
